Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed August 13, 2007 has been entered and made of record. Claims 1-6, and 19-20 have been amended. By this amendment, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, (US-PGPUB 2010/0239065), (from IDS) in view of Rahme et al, (US-PGPUB 2017/0300620); and further in view of Taguchi et al, (US-PGPUB 2016/0136458)

In regards to claim 1, Tsubota et al discloses a medical image processing apparatus, (see at least: Figs. 1, 4, 6a-b, 7a-b), for allocating at least two medical imaging processes, to a plurality of assignable processing resources, the plurality of assignable processing resources being allocated by the medical image processing apparatus, (see at least: Fig. 1, and Par. 0056-0057, where consoles 14, 26, 28 represent the at least two medical imaging processes, and the image capturing apparatus 34 and radiation converters 38 correspond to the plurality of assignable processing resources, and the consoles 24, 26, 28 serve to manage and control image capturing apparatus 34 and radiation converters 38), the medical image processing apparatus comprising: 
circuitry (Fig. 3), configured to:
acquire medical image processing content, from medical equipment, to be processed according to the at least two medical imaging processes, prior to display on a display device connected to a surgical operating room network, (see at least: Par. 0057, image capturing room 18 houses therein an image capturing apparatus 34 for capturing 
allocate each of the at least two medical imaging processes to a different one of the plurality of assignable processing resources based on the medical image processing content, (see at least: Figs. 6a-b, 7a-b, and Par. 0075-0076, the selector 85 and the radiation converters 38 (38a to 38c) are connected to each other through solid arrows, and the selector 85 and the consoles 24 (26, 28) are also connected to each other through solid arrows. In Figs. 6a, 7a, the selector selects console 24, 26, 28 that are in communication state with one radiation converter 38, and associates each console 24, 26, 28 with the radiation converter 38, while in Figs. 6b, 7b, the selector 85 selects one console that is in the most appropriate communication state with one radiation converter 38 from among the consoles 24, 26, 28, and associates the selected console with the radiation converter 38, [i.e., the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c)]. Further, Fig. 4, and Par. 0130, discloses that the consoles 24, (26, 28), comprises an image processor 104, which performs image processing on the radiographic image obtained from the image capturing apparatus 34, [accordingly, the selector allocates one or more of consoles 24, 26, 28 to 
acquiring a resource information of the plurality of assignable processing resources, and allocate each of the at least two medical imaging processes to a different one of the plurality of assignable processing resources based on the resource information of the plurality processing resources, (see at least: Fig. 4, Par. 0131, the ID information for the radiation converters 38 is stored beforehand in the ID memory 106, [i.e., the “ID information”, is construed as the resource information]. Further, Fig. 4, and Par. 0156, discloses the controller 56 sends the ID information and the radiographic image from the transceiver 58 to the console 24 by wireless communication, [i.e., the console 24, (26, 28), implicitly acquire the ID information, “resource information”, for the radiation converters 38, “of the plurality of assignable processing resources”]. Further, Figs. 6a-b, 7a-b, and Par. 0075-0076, discloses that the selector 85 and the radiation converters 38 (38a to 38c) are connected to each other through solid arrows, and the selector 85 and the consoles 24 (26, 28) are also connected to each other through solid arrows. In Figs. 6a, 7a, the selector selects console 24, 26, 28 that are in communication state with one radiation converter 38, and associates each console 24, 26, 28 with the radiation converter 38, while in Figs. 6b, 7b, the selector 85 selects one console that is in the most appropriate communication state with one radiation converter 38 from among the consoles 24, 26, 28, and associates the selected console with the radiation converter 38, [i.e., the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c), implicitly based on the acquired ID information and the 
Tsubota et al does not expressly disclose allocating one of the at least two medical imaging processing to a graphics processing unit (GPU) during standard operations and allocating the one of the at least two medical imaging processing to a field programmable gate array (FPGA).
However, Rahme discloses allocating one of the at least two medical imaging processing to a graphics processing unit (GPU) during standard operations, (Par. 0038-0039, the distribution device 190 may request additional medical records from the imaging selection device 133, such as the request may be assigned to a radiologist, which may send a report file 282 back to distribution device 190, and the distribution device 190 may transmit report file 282 back to the imaging selection device 133, such that the report file 282 may be in a designated format for efficient processing by imaging selection device 233, such as a standardized format, [i.e., the distribution device 190 implicitly allocates one of the at least two medical imaging processing to the imaging selection device 133 during standard operations], and allocating the one of the at least two medical imaging processing to a field programmable gate array (FPGA), (see at least: Par. 0044, the distribution device 190 may also include a processor 226. The processor 226 may include a FPGA, or any other suitable logic device; and Par. 0046, discloses that once the requests 374 for medical imaging reports are received, the requests 374 are processed by the selection engine 300. The selection engine 300 may be configured to, in conjunction with the processor 226, [i.e., distribution device 190 implicitly allocates the 
Tsubota et al and Rahme et al are combinable because they are both concerned with medical radiography processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Tsubota et al, to use the imaging selection device 133, and the selection engine 300, as though by Rahme et al, in order to designate the report file 282 to the imaging selection device 133 in a standardized format, for efficient processing by imaging selection device 233, (Par. 0039), and further allocating the medical imaging reports to the selection engine 300 comprising processor 226 (FPGA), (Par. 0044)
The combine teaching Tsubota et al and Rahme does not expressly disclose the graphics processing unit (GPU).
 However, Taguchi discloses a medical image processing apparatus comprising a control device such as a field programmable gate array (FPGA), a graphics processing unit (GPU), (see at least: Par. 0110).
Tsubota et al and Rahme et al and Taguchi are combinable because they are all concerned with medical radiography processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al and Rahme et al, to include the control device such as a graphics processing unit (GPU), as though by Taguchi, with the Rahme’s imaging selection device 133, in order to process a radiograph of an inside of a body of a patient, (Taguchi, Par. 0003).

In regards to claim 2, the combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Rahme et al discloses a second processor including the FPGA, (Rahme, Par. 0044, the processor 226 may include a FPGA).
In the other hand, Taguchi discloses a first processor including GPU, (Taguchi, see at least: Par. 0110, medical image processing apparatus comprising a control device such as a graphics processing unit (GPU)).

In regards to claim 14, the combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Tsubota et al discloses wherein: the circuitry comprises a first camera controller and a second camera controller, wherein the first camera controller includes at least one of the plurality of assignable processing resources, and the second camera controller includes at least another of the plurality of assignable processing resources, (Tsubota, see at least: Fig. 1, and Par. 0056-0057, The consoles 24, 26, 28 serve to manage and control image capturing apparatus 34 and radiation converters 38, [i.e., the two of consoles correspond to a first camera controller and a second camera controller, and the image capturing apparatus 34 and radiation converters 38 correspond to at least one of the plurality of assignable processing resources, and the second camera controller includes at least another of the plurality of assignable processing resources]);
the radiographic image capturing system 10 comprises a hospital information system (HIS) 12, [i.e., first camera controller], for managing medical information in a hospital, a radiology information system (RIS) 14, [i.e., second camera controller], for 
the first camera controller being configured to allocate a first of the at least two medical imaging processes to the at least one of the plurality of assignable processing resources included in the first camera controller, and allocate a second of the at least two medical imaging processes to the at least another of the plurality of assignable processing resources that is included in the second camera controller, (Tsubota, see at least: Par. 0056-0057, the consoles 24, 26, 28 serve to manage and control image capturing apparatus 34 and radiation converters 38. Further, Figs. 6a-b, 7a-b, and Par. 0075-0076, discloses the selector 85 and the radiation converters 38 (38a to 38c) are connected to each other through solid arrows, and the selector 85 and the consoles 24 (26, 28) are also connected to each other through solid arrows. In Figs. 6a, 7a, the selector selects console 24, 26, 28 that are in communication state with one radiation converter 38, and associates each console 24, 26, 28 with the radiation converter 38, while in Figs. 6b, 7b, the selector 85 selects one console that is in the most appropriate communication state with one radiation converter 38 from among the consoles 24, 26, 28, and associates the selected console with the radiation converter 38, [i.e., the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c)]. Further, Fig. 4, and Par. 0130, discloses that the consoles 24, (26, 28), comprises an image processor 104, which performs image processing on the radiographic image obtained from the image capturing apparatus 34, [accordingly, the selector allocates one or more 

In regards to claim 15, the combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Tsubota et al discloses wherein: the circuitry comprises a controller, a first camera controller and a second camera controller, wherein the first camera controller includes at least one of the plurality of assignable processing resources, and the second camera controller includes at least another of the plurality of assignable processing resources, (Tsubota, see at least: Fig. 1, and Par. 0056-0057, (see at least: Fig. 1, and Par. 0056-0057, The consoles 24, 26, 28 serve to manage and control image capturing apparatus 34 and radiation converters 38, [i.e., the two of consoles correspond to a first camera controller and a second camera controller, and the image capturing apparatus 34 and radiation converters 38 correspond to at least one of the plurality of assignable processing resources, and the second camera controller includes at least another of the plurality of assignable processing resources], and the selector 85 corresponds to the controller);
the controller includes circuitry configured to allocate a first of the at least two medical imaging processes to the at least one of the plurality of assignable processing resources included in the first camera controller, and allocate a second of the at least two medical imaging processes to the at least another of the plurality of the assignable processing resources that is included in the second camera controller, (Tsubota, see at 

In regards to claim 16, the combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Tsubota et al discloses wherein: the circuitry comprises a camera controller that includes at least one of the plurality of assignable processing resources, 
the circuitry being configured to allocate a first of the at least two medical imaging processes to the at least one of the plurality of assignable processing resources included in the camera controller, and allocate a second of the at least two medical imaging processes to the at least another of the plurality of assignable processing resources, (Tsubota, see at least: Figs. 6a-b, 7a-b, and Par. 0075-0076, the selector 85 and the radiation converters 38 (38a to 38c) are connected to each other through solid arrows, and the selector 85 and the consoles 24 (26, 28) are also connected to each other through solid arrows. In Figs. 6a, 7a, the selector selects console 24, 26, 28 that are in communication state with one radiation converter 38, and associates each console 24, 26, 28 with the radiation converter 38, while in Figs. 6b, 7b, the selector 85 selects one console that is in the most appropriate communication state with one radiation converter 38 from among the consoles 24, 26, 28, and associates the selected console with the radiation converter 38, [i.e., the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c)]. Further, Fig. 4, and Par. 0130, discloses that the consoles 24, (26, 28), comprises an image processor 104, which performs image processing on the radiographic image obtained from the image capturing apparatus 34, [accordingly, the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c), implicitly based on the medical image processing content of the consoles 24, (26, 28)]).

At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to host the plurality of assignable processing resources externally to the apparatus such as cloud computing resource.  Applicant has not disclosed that hosting the plurality of assignable processing resources externally to the apparatus provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either hosting control image capturing apparatus 34 and radiation converters 38 internally, though by Tsubota et al, or the claimed 16, where hosting the plurality of assignable processing resources externally to the apparatus such cloud computing resource, because both aspects perform the same function of associating process efficiently by automatically associating one processor with one radiation converter, and to transmit/receive radiographic images by ensuring a good communication state between the processor and the radiation converter, (Tsubota, Par. 0013)

In regards to claim 17, Tsubota et al obviously discloses the limitations of the claim 1.
Furthermore, Tsubota et al discloses wherein the circuitry is further configured to display signal processing content confirmation information on a display, wherein 

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a medical image processing method”. However, Tsubota et al discloses the “medical image processing method”, (Tsubota, see at least: Par. 0017).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Usikov, (US-PGPUB 2005/0078861)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Tsubota et al discloses the circuitry configured to allocate at least two medical imaging processes to the plurality of assignable processing resources, (Tsubota, see at least: Fig. 1, and Par. 0056-0057).

The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose a parallel computational demand that is higher than a demand from a second of the at least two medical imaging processes.
Usikov discloses the mathematical structure for processing the 2D image data, which allows effective utilization of the reconstruction technique via parallel computation, [parallel computational demand], such that the computational time may be reduced by, for example, several times compared with the current state of the art 3D tomographic algorithms, [i.e., the processor of parallel computation is higher in demand than other processor], (Par. 0054).
Tsubota et al, Rahme et al, Taguchi, and Usikov are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, and Taguchi, to include the parallel computation, as though by Usikov, in order reduce the computational time several times compared with the current state of the art 3D tomographic algorithms, (Usikov, Par. 0054)

The prior art of record, Zbigniew et al, (“FPGA implementations of a parallel 
associative processor with multi–comparand multi–search operations”, 2008 International Symposium on Parallel and Distributed Computing, Pages 444-448), discloses new 
Frank (US-PGPUB 2008/0229318), discloses multi-objective allocation of 
parallel Computation job for plurality of processors, (see at least: Fig. 1, and Par. 0014)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Mueller, (US-PGPUB 2013/0089249)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Rahme discloses allocating one of the at least two medical imaging processing to a graphics processing unit (GPU), (Rahme, see at least: Par. 0038-0039, “see the rejection of claim 1 for more details”); and allocating the one of the at least two medical imaging processing to a field programmable gate array (FPGA), (Rahme, see at least: Par. 0044, “see the rejection of claim 1 for more details”).
Further, in the other hand, Tsubota discloses and performing a basic image processing, (Tsubota, see at least: Par. 0130, image processor 104 performs image processing on the radiographic image obtained from the image capturing apparatus 34).
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose performing image-quality enhancement on ROI.
However, Mueller discloses the performing image-quality enhancement on ROI, (Mueller, Par. 0036, the transform function is adapted to enhance the perceived quality of the image in the sub-region that has been selected).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Ikeda et al, (US-PGPUB 2005/0113680)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose that the circuitry is further configured to display a visual indication on the captured image of a boundary between the ROI and the non-ROI portion of the captured image.
Ikeda et al the displaying a visual indication on the captured image of a boundary between the ROI and the non-ROI portion of the captured image, (Par. 0142, when the result of the decision is that there is a high possibility of bleeding, the contour line of this area is displayed in a certain color and superimposed on the original CT images, [i.e., displaying the visual indication, “color” of boundary, that separate the doubtful bleeding area, (ROI) from less doubtful bleeding area, (non-ROI)).



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, Taguchi et al, and Ikeda et al, as applied to claim 6 above; and further in view of Sawyer et al, (US-PGPUB 2007/0014454)

In regards to claim 7, the combine teaching Tsubota et al, Rahme et al, Taguchi, and Ikeda et al as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, Taguchi, and Ikeda et al as whole does not expressly disclose wherein the circuitry is configured to change an appearance of the visual indication to an indication of at least one of an actuation of a diagnosis support function that supports identification of a lesion by machine learning, and an expense incurred by employing an external processing resource.
However, Sawyer discloses change an appearance of the visual indication to an indication of at least one of an actuation of a diagnosis support function that supports identification of a lesion by machine learning, and an expense incurred by employing an external processing resource, (see at least: Par. 0072, the radiation target indicated by the knowledge base 145 and case study storage 106 is displayed as a color contour superimposed on an anatomic image of the tumor and surrounding region, [i.e., change an appearance of the visual indication to an indication of at least one of an actuation of a diagnosis support function that supports identification of a lesion. Further, Par. 0054, the diagnostics and outcome inference engine 120 would employ such a rule to examine the case study storage 106 to learn if the tumor is of the particular type and to learn if the tumor volume has diminished X % after treatment with the particular chemotherapy, [i.e., supports identification of a lesion by machine learning]).
Tsubota et al, Rahme et al, Taguchi, Ikeda et al, and Sawyer are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, Taguchi, and Ikeda et al, to the diagnostics and outcome inference engine 120, as though by Ikeda et al, in order to display the case study storage 106 as a color contour superimposed on an anatomic image of the tumor and surrounding region, (Sawyer, Par. 0072)

In regards to claim 8, the combine teaching Tsubota et al, Rahme et al, Taguchi, Ikeda et al, and Sawyer as whole discloses the limitations of claim 7.
	Furthermore, Sawyer discloses the change of appearance is displayed as at least a change of one of color, line thickness, line type, blink duration, transmittance, or brightness, (Sawyer, see at least: Par. 0072, the radiation target indicated by the knowledge base 145 and case study storage 106 is displayed as a color contour superimposed on an anatomic image of the tumor and surrounding region, [i.e., displaying change of appearance as at least a change of one of color]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Krishnan et al, (US-PGPUB 2006/0184475)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
Furthermore, Tsubota et al discloses the resource information, (see at least: Fig. 4, Par. 0131, the “ID information”).
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose wherein the resource information includes at least one of arithmetic performance, consumed power, response speed, availability of occupancy, cumulative operating time, hardware version, or usage fee.
Krishnan discloses the providing automated assistance to a physician for classifying a state appropriate for given medical information, such as the records of a patient, “resource information”, where the automated assistance is provided after subscription to a third party service, purchase of the system 10, purchase of software or payment of a usage fee, [i.e., the resource information includes at least usage fee], (Par. 0022).
Tsubota et al, Rahme et al, Taguchi, and Krishnan are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, and Taguchi, to provide automated assistance to physician after paying of usage fee, as though by Krishnan, in order to classify a state appropriate for given medical information, such as the records of a patient, (Krishnan, Par. 0022)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Bogoni et al, (US-PGPUB 2011/0200227)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose wherein the at least two medical imaging processes include surgical assistance processing that includes at least one of highlighting a lesion site on an image, and displaying, as a superposition on the image, a cut part of the lesion site.
However, Bogoni et al discloses surgical assistance processing, (CAD system), that includes at least one of highlighting a lesion site on an image, and displaying, as a superposition on the image, a cut part of the lesion site, (Par. 0043, markings (e.g., arrows or highlighting) of regions-of-interest (ROIs) previously identified in the prior study may be overlaid on the current image. Further, Par. 0030, discloses marking or tagging of regions-of-interest (e.g., lesions, tumors, masses, etc.), [i.e., the ROI’s may be lesion sites of an image]).
Tsubota et al, Rahme et al, Taguchi, and Bogoni et al are combinable because they are all concerned with medical imaging processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, and Taguchi, to use the CAD system, as though by Bogoni et al, in order to perform markings (e.g., arrows or highlighting) of regions-of-interest (ROIs) previously identified in the prior study may be overlaid on the current image, (Bogoni, Par. 0043)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Cho et al (US-PGPUB 20150002394)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose a wearable computer that is configured to receive, detect, and process, as an input instruction, a user gesture, and the wearable computer being at least one of a glasses-type wearable computer or a head mounted display
However, Cho et al discloses a wearable computer, a wearable computer, (see at least: Fig. 10), that is configured to receive, detect, and process, as an input instruction, a user gesture, (Fig. 10, and Par. 0113, the controller 105 may receive an image of the surroundings from the camera unit 101. Further, Par. 0109, discloses that the image processing unit 102 may detect at least one real object contained in the image of the surroundings as an object unit, and may distinguish the hand of the user from a hand of another person, “process”, using at least one of a shape and a gesture of the hand of the user, [i.e., wearable computer of Fig. 10, receives, detects, and process, as an input instruction, a user gesture]. Further, Par. 0106, discloses a block diagram showing an HMD, [i.e., the wearable computer being at least one of a glasses-type wearable computer or a head mounted display]).
Tsubota et al, Rahme et al, Taguchi, and Cho et al are combinable because they are all concerned with image processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Bassan et al, (US Patent 8,602,980)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose wherein the medical image processing content is acquired from a camera mounted on a multi-joint, multi-link surgical assistance support arm device that is driven by a plurality of actuators
However, Bassan et al discloses an endoscope comprising at least one camera and light source mounted on each of the elongate arms and configured to provide a field of view from which three-dimensional images of said surgical site, where the arm device is implicitly driven by a plurality of actuators (see at least: Fig. 1, and Abstract).
Tsubota et al, Rahme et al, Taguchi, and Bassan et al are combinable because they are all concerned with image processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, and Taguchi, to use the least one camera and light source mounted on each of the elongate arms of an endoscope, as though by Bassan et al, in order to provide a better visualization of the surgical site, (Bassan et al, col. 2, lines 7-9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al, Rahme et al, and Taguchi et al, as applied to claim 1 above; and further in view of Reiner, (US Patent 8,117,549)
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole discloses the limitations of claim 1.
The combine teaching Tsubota et al, Rahme et al, and Taguchi as whole does not expressly disclose wherein the circuitry is configured to display user-selectable control features that include at least one of a frame size and/or shape of a region of interest (ROI), a resource allocation indication, a usage fee, an occupancy allocation, and an operation time of using a fee-for-use cloud processing resource.
However, Reiner discloses displaying a graphical user interface having a plurality of icons that represent workflow templates, [i.e., displaying user-selectable control features], (see at least: Fig. 2a, step 202). Reiner further discloses that the specialized workflow templates may be accessed by end-users, such that the individual specialists may create individual specialized workflow templates, which may be context-specific information, such as based on clinical indication, anatomic region, disease state, imaging modality, among other context-specific information, [i.e., the one or more of clinical indication, anatomic region, disease state, implicitly indicates the shape of a region of interest (ROI)], (col. 4, lines 24-42)
Tsubota et al, Rahme et al, Taguchi, and Reiner et al are combinable because they are all concerned with image processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Tsubota et al, Rahme et al, and Taguchi, to access the specialized workflow templates may by end-users, as 

Allowable Subject Matter
Claims 4, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the circuitry is configured to allocate the one of the at least two medical imaging processings to the FPGA during emergency operations”

The relevant prior art of record, Tsubota et al, (US-PGPUB 2010/0239065), discloses the acquiring medical image processing content, from medical equipment, to be processed according to the at least two medical imaging processes, prior to display on a display device connected to a surgical operating room network, (see at least: Par. 0057, image capturing room 18 houses therein an image capturing apparatus 34 for capturing radiographic images of a subject 32, typically a patient, from image capturing apparatus 34, [i.e., acquiring medical image processing content, from medical allocating each of the at least two medical imaging processes to a different one of the plurality of assignable processing resources based on the medical image processing content, (see at least: Figs. 6a-b, 7a-b, and Par. 0075-0076, the selector 85 and the radiation converters 38 (38a to 38c) are connected to each other through solid arrows, and the selector 85 and the consoles 24 (26, 28) are also connected to each other through solid arrows. In Figs. 6a, 7a, the selector selects console 24, 26, 28 that are in communication state with one radiation converter 38, and associates each console 24, 26, 28 with the radiation converter 38, while in Figs. 6b, 7b, the selector 85 selects one console that is in the most appropriate communication state with one radiation converter 38 from among the consoles 24, 26, 28, and associates the selected console with the radiation converter 38, [i.e., the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c)]. Further, Fig. 4, and Par. 0130, discloses that the consoles 24, (26, 28), comprises an image processor 104, which performs image processing on the radiographic image obtained from the image capturing apparatus 34, [accordingly, the selector allocates one or more of consoles 24, 26, 28 to a different one of the radiation converters (38a to 38c), implicitly based on the based on the medical image processing content of the consoles 24, (26, 28)]). However, while disclosing allocating each of the at least two medical imaging processes to a different one of the plurality of assignable processing resources; Tsubota et al fails to teach or suggest, either alone or in combination with the other cited references, the allocating the one of the at least two medical imaging processings to the FPGA during emergency operations.

A further prior art of record, Taguchi et al, (US-PGPUB 2016/0136458), discloses a medical image processing apparatus a control device such as a field programmable gate array (FPGA), a graphics processing unit (GPU), (see at least: Par. 0110), [i.e., the first processor being a different type than a second processor, such that first processor including a graphics processing unit (GPU) and the second processor including a field programmable gate array (FPGA)], (see at least: Par. 0010), but fails to teach or suggest, either alone or in combination with the other cited references, the allocating the one of the at least two medical imaging processings to the FPGA during emergency operations.

With respect to claim 10, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“change the allocation of the at least two medical imaging processes between the plurality of assignable processing resources based on the medical imaging processing content that includes a high temporal frequency region and a low temporal frequency region, the low temporal frequency region has a lower graphics processing demand than the high temporal frequency region”

changing the allocation of the at least two medical imaging processes between the plurality of assignable processing resources based on the medical imaging processing content that includes a high temporal frequency region and a low temporal frequency region, the low temporal frequency region has a lower graphics processing demand than the high temporal frequency region.

An additional prior art of record, Segalovitz et al, (US-PGPUB 2017/0083762) discloses a computer system 11 includes an Operating System (OS), which commonly processes system data and user inputs, and responds by allocating and managing tasks and internal system resources, such as controlling and allocating memory, prioritizing system requests, controlling input and output devices, facilitating networking, and managing files, (Fig. 1, Par. 0004). However, while disclosing that the operating system responds by allocating and managing tasks and internal system resources; Segalovitz fails to teach or suggest, either alone or in combination with the other cited references, changing the allocation of the at least two medical imaging processes between the plurality of assignable processing resources based on the medical imaging processing content that includes a high temporal frequency region and a low temporal frequency region, the low temporal frequency region has a lower graphics processing demand than the high temporal frequency region.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 10. As such, claim 20 is in condition for allowance, for at least similar reasons, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/21/2021